March 11, 1911. The opinion of the Court was delivered by
Appellant was convicted of assault and battery of a high and aggravated nature upon Jim Starks. The testimony shows that appellant, a youth of seventeen years, is an illegitimate son of Jim Starks, with whom he was living; that Jim stood toward appellant, at least in loco parentis; that appellant recognized the relation, and called Jim "pa;" that in May, 1910, they were working in the same field, — Jim plowing, and appellant hoeing cotton; that Jim went to where appellant was hoeing and expressed some dissatisfaction with the way he was doing the work, and told him how he wanted it done, and started back to his plow; that appellant called to him and asked: "Pa, how long do you want me to stay here?" Jim replied: "If you can not do your work right, and like I want it *Page 123 
done, you can quit now." Thereupon appellant left the field and went to the house and, in a short time, returned with a gun and approached Jim, telling him that he wanted the shirt that he (Jim) had on, appellant claiming it as his own. Jim started towards him to whip him, when appellant shot, inflicting a serious wound. Jim testified that when he started to appellant to whip him he did not think he would shoot him.
The exceptions impute error in refusing to direct a verdict and grant a new trial on the ground of the insufficiency of the evidence, and in charging that a parent has the right to chastise his son. The foregoing statement of the testimony shows that the exceptions are without merit and require no discussion.
Affirmed.